 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     JESSICA G.,
 8
                                Plaintiff,                   CASE NO. C19-5663 BAT
 9
            v.                                               ORDER REVERSING AND
10                                                           REMANDING FOR FURTHER
     COMMISSIONER OF SOCIAL SECURITY,                        PROCEEDINGS
11
                                Defendant.
12

13          Plaintiff appeals the ALJ’s decision finding her not disabled. She contends the ALJ

14   harmfully rejected her testimony about the impact her visual disturbances and limited use of her

15   hands have on her ability to perform work, and the Court should remand the matter for further

16   development of the record. Dkt. 10 at 1-2.

17          Plaintiff testified she suffers from pain in her eye, and sensitivity to light requiring her to

18   wear dark glasses; she further states looking at a book or a computer screen causes her vision to

19   get blurry and she thus has problems reading. Tr. 39, 43-44. The ALJ found plaintiff’s “visual

20   disturbances” are a severe impairment, Tr. 18, but plaintiff retains the residual functional

21   capacity (“RFC”) to perform sedentary work with the following limitations: “She is unable to

22   work with fast moving objects and needs to wear dark glasses in normal work environment, Tr.

23   20. The ALJ found plaintiff not disabled based upon the Vocational Expert’s testimony that with




     ORDER REVERSING AND REMANDING FOR FURTHER PROCEEDINGS - 1
 1   this limitation plaintiff can perform work as a document scanner, clerical mailer, and a suture

 2   winder Tr. 27.

 3              The ALJ erred. The ALJ acknowledged plaintiff’s impairment causes blurry vision, and

 4   light sensitivity, Tr. 20. Although the ALJ outlined the treatment plaintiff received for the

 5   condition, the ALJ failed to discuss plaintiff’s testimony about her blurry vision and accept it or

 6   reject it. The ALJ also failed to explain how he arrived at the conclusion that her blurry vision

 7   and eye pain only precluded work with fast moving objects. The Commissioner argues the ALJ

 8   found plaintiff’s testimony was contradicted by her daily activities. The argument fails because it

 9   relies upon portions of the ALJ’s decision regarding the ALJ’s rejection of plaintiff’s mental

10   limitations, not her vision problems.

11              The ALJ’s failure is harmful because plaintiff stated her vision blurred when looking at a

12   screen or book, and she could not read. This limitation does not involve “fast moving objects.”

13   However, the VE was only advised plaintiff could not work with fast moving objects and

14   accordingly found she could not work on as a bottling line attendant. Tr. 61. The VE was never

15   told plaintiff has blurry vision when looking at screens or books that impairs reading, and

16   without knowing about these limitations the VE opined plaintiff could perform work as a

17   document scanner, a clerical mailer, and a suture winder. The hypothetical presented to the VE is

18   thus deficient and there is no expert opinion as to whether plaintiff’s blurry visual limitations

19   preclude the jobs the VE identified, which appear to require the ability to see or read items

20   clearly.

21              Plaintiff also testified her arms or hands are numb, especially her left extremity, and that

22   she drops things. Tr. 44, 46. The ALJ acknowledged plaintiff’s testimony, Tr. 20 (“She has

23   diminished feeling in the left hand”) but found plaintiff retains the RFC to “frequently reach with




     ORDER REVERSING AND REMANDING FOR FURTHER PROCEEDINGS - 2
 1   left arm; and frequently feel.” Tr. 19. The RFC determination sets forth no feeling, reaching or

 2   handling limitations regarding plaintiff’s left extremity; it thus appears the ALJ completely

 3   rejected plaintiff’s testimony about her arm and hand numbness. There is no question the record

 4   shows plaintiff suffers from pain and numbness in her arms. The Commissioner, however,

 5   defends the ALJ’s decision arguing the medical record shows improvement and that plaintiff has

 6   only mild to moderate arm and hand symptoms. Dkt. 11 at 4-5. But both the Commissioner’s

 7   argument and the ALJ’s decision fail to explicate the basis for the RFC determination that

 8   plaintiff can “frequently reach with left arm; and frequently feel.”

 9          The medical records themselves do not establish this level of functionality, i.e., no

10   treating or examining doctor has stated plaintiff can frequently use her arms and hands. The lack

11   of a medical opinion about plaintiff’s functionality thus imposes on the ALJ the responsibility to

12   explain why or how the evidence establishes the ALJ’s RFC determination. The ALJ, however,

13   provided no explanation establishing why plaintiff’s mild-moderate symptoms allow her to

14   frequently reach or feel in contrast to a different limitation such as the ability to “occasionally”

15   reach or feel. See e.g. Treichler v. Comm’r of Social Sec. Admin., 775 F.3d 1090, 1102 (9th Cir.

16   2014) (Agency must explain its reasoning because Court reviews administrative orders based

17   upon reasons provided by the ALJ.). The ALJ accordingly harmfully erred.

18          Although the ALJ did not refer to the records of treating doctor April McVey, M.D., the

19   Commissioner argues Dr. McVey’s treatment notes support the ALJ’s determination. Dkt. 11 at

20   5. On April 8, 2018, Dr. McVey stated under diagnosis: “Paresthesia and pain in both upper

21   extremities – primary.” Tr. 1002. The Commissioner argues the doctor’s indication under “no

22   longer an issue”: “numbness and tingling in left arm, left upper pain, weakness in left hand”

23   supports the ALJ’s RFC determination. The Court rejects the argument. Dr. McVey’s records are




     ORDER REVERSING AND REMANDING FOR FURTHER PROCEEDINGS - 3
 1   contradictory. The doctor simultaneously diagnosed plaintiff’s primary problem as “Paresthesia

 2   and pain in both upper extremities” and stated these problems are no longer an issue. Further

 3   despite stating the diagnosis was no longer an issue, the doctor prescribed Percocet, an opioid

 4   “For diagnoses: Numbness of left arm. Acute pain of left shoulder, chronic pain syndrome.”

 5   (emphasis added). These contradictory statements indicate plaintiff’s Paresthesia and pain in

 6   both upper extremities are an issue and are not resolved. At a minimum, the contradictory

 7   statements require further development of the record. See Mayes v. Massanari, 276 F.3d 453,

 8   459-60 (9th Cir. 2001) (ALJ’s duty to develop the record is triggered if there is ambiguous

 9   evidence or if the record is inadequate to allow for proper evaluation of the evidence).

10          For the reasons above the Court REVERSES the Commissioner’s final decision

11   REMANDS the case for further administrative proceedings under sentence four of 42 U.S.C. §

12   405(g). On remand, the ALJ shall reassess plaintiff’s testimony, develop the record and

13   redetermine plaintiff’s RFC as needed and proceed to the remaining steps as appropriate.

14          DATED this 3rd day of February, 2020.

15

16                                                                A
                                                          BRIAN A. TSUCHIDA
17                                                        Chief United States Magistrate Judge

18

19

20

21

22

23




     ORDER REVERSING AND REMANDING FOR FURTHER PROCEEDINGS - 4
